DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

HAINES CITY HMA, INC., HEART OF FLORIDA REGIONAL MEDICAL
              CENTER and VANITSHA WINSTON,
                         Appellants,

                                      v.

              SECURITY NATIONAL INSURANCE COMPANY,
                             Appellee.

                              No. 4D21-220

                              [July 21, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos.
502019AP000161 and 502012SC022712.

    Chad A. Barr of Law Office of Chad A. Barr, P.A., Altamonte Springs,
for appellants.

  Anthony J. Parrino and Jennifer W. Opiola of Reynolds Parrino &
Shadwick, P.A., St. Petersburg, and Sunia Yvette Marsh of Law Office of
Christina M. Sanabria, Tampa, for appellee.

PER CURIAM.

   Affirmed. See Bartow HMA, Inc. v. Sec. Nat’l Ins. Co., No. 4D21-167
(Fla. 4th DCA July 14, 2021).

MAY, LEVINE and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.